DETAILED ACTION
	In Reply filed 5/11/2022, claims 31-45 are pending and Claims 1-30 are canceled. Claims 31-45 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/24/2021 and 3/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 31 recites determining a melt pressure of a material and a volumetric change of the material, and adjusting an input rate for supplying the material.
The limitation of determining the melt pressure of a material and the volumetric change of the material, as drafted, in a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Furthermore, nothing in the claim element precludes the step from practically being performed in the mind. For example, “ascertaining”, “estimating”, and “adjusting” in the context of this claim encompasses the user manually calculating the pressure, volumetric change, and input rate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – adjusting the input rate for supplying the material. However, adjusting the input rate is recited at a high-level of generality (i.e., applying the abstract idea generally) such that it amounts no more than merely applying the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of adjusting the input rate for supplying the material amounts to no more than mere applying the exception. Mere applying an exception cannot provide an inventive concept. The claim is not patent eligible. 
Claims 32-45 depend on claim 31 and are rejected for the same reasons above, the additional limitations (monitoring, inputting, estimating, ascertaining, adjusting) recited in the claims are directed to an abstract idea without significantly more (see the explanation provided for claim 31 above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-33, 35, 37, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20150096717 (“Batchelder et al.”).
Regarding claim 31, Batchelder et al. teaches a method for 3D printing a component using a material extrusion process ([0028], “an extrusion-based additive manufacturing system”), the method comprising: 
ascertaining a melt pressure of a material ([0053], “the pressure is due to the viscosity pump action and the thermal expansion of the filament material upon melting”) in a flow channel during the material extrusion process ([0032], “the liquefier assembly may be configured to operably measure the pressure within the liquefier tube”); 
estimating a volumetric change of the material in the flow channel due to compression of the material being processed with the melt pressure ([0083], “sensors 66 are configured to measure compressions of base portion 70 due to ballooning expansions of liquefier tube 58 during operation. This allows the pressure within liquefier tube 58 to be operably measured at one or more regions along its length.”); 
and adjusting an input rate for supplying the material into the flow channel to compensate for the estimated volumetric change due to the compression ([0053], “During an extrusion of the molten material from liquefier assembly 20, the downward movement of filament 52 functions as a viscosity pump to extrude the molten material as an extrudate for printing 3D part 22 or support structure 24. As such, the extrudate flow rate is based in large part on the pressure within liquefier assembly 20, where the pressure is due to the viscosity pump action and the thermal expansion of the filament material upon melting”; [0054], “changing the feed rate of filament 52 with drive mechanism 48, based on drive commands from controller assembly 38”; [0056], “This allows controller assembly 38 to compensate for pressure variations within liquefier assembly 20, thereby more accurately controlling the extrudate flow rate out of liquefier assembly 20.” Batchelder et al. teaches changing the input rate of filament by drive mechanism, which considers pressure variation within the liquefier assembly. Since the pressure within the liquefier assembly is related to compression and expansion of the liquefier tube ([0083], Batchelder et al. teaches changing the input rate of filament to compensate for volumetric change due to compression); 
wherein the adjustment causes an outlet flow rate of material extruded from a print nozzle to be substantially equal to a target flow rate ([0100], “This dynamic heating method involves adjusting the temperatures of heating zones 88 based on the desired material flow rate”; [0129], “Because the extrudate flow rate is based in large part on the pressure within liquefier assembly 20 due to the viscosity pump action, and due to material expansion upon melting, these measured pressures allow liquefier assembly 20 to be operated in a closed-loop manner with one or more process control loops to provide flow control feedback.” Batchelder et al. teaches a desired material flow rate and adjusting the temperature of heating zones based on the desired material flow rate. Furthermore, Batchelder et al. teaches using flow control feedback to maintain the extrudate flow rate which is based on various process conditions. Therefore, Batchelder et al. teaches adjusting the extrudate flow rate to be substantially equal to a desired material flow rate).
Regarding claim 32, Batchelder et al. teaches the target flow rate is based on a planned printing process for printing the component ([0054], “Changes in the material flow rate of the extrudate, such as when starting, stopping, accelerating, and decelerating, or when faster or slower printing rates are desired, are controlled by changing the feed rate of filament 52 with drive mechanism 48, based on drive commands from controller assembly 38”).
Regarding claim 33, Batchelder et al. teaches the target flow rate varies throughout the material extrusion process ([0136], “controller assembly 38 may adjust the feed rate of filament 52 (via drive mechanism 48) and/or the temperatures of the heating zones 88 along liquefier tube 58 (via heater assemblies 56a and 56b) in response to the operably measured pressure”).
Regarding claim 35, Batchelder et al. teaches the target flow rate is varied to control a width of printed roads of the component ([0081], “Nozzle 64 is a small-diameter nozzle of liquefier tube 58 at outlet end 80b, and is configured to extrude molten material at a desired road width.”; [0116], Equation 11, “Qflow = wdzh” teaches the correlation between the flow rate and width of filament. Since the width of the filament is controlled at a desirable target, the flow rate of the nozzle is also controlled at a desirable target.”).
Regarding claim 37, Batchelder et al. teaches the melt pressure is a measured value ascertained by sensing a pressure of the material in the flow channel during the material extrusion process ([0032], “the liquefier assembly may be configured to operably measure the pressure within the liquefier tube”).
Regarding claim 42, Batchelder et al. teaches estimating the volumetric change in the material in the flow channel further comprises: monitoring a temperature of the material in the flow channel; and inputting the temperature to the model that estimates the volumetric change of the material ([0094], “Knowing the amount of heat transfer (e.g., joules) to the filament material can assist in controlling the amount of extrusion that is generated by the thermal expansion of the filament material. On the input side, the amount of heat transferred to the filament material from heater assemblies 56a and 56b is readily determined by the electrical power applied to each heater assembly 82a and 82b.”).
Regarding claim 43, Batchelder et al. teaches monitoring a temperature of the material in the flow channel; and estimating the volumetric change of the material based on the temperature ([0098], “One conventional technique for increasing material flow rates through the liquefier involves setting the temperature control point at the top of the liquefier.”; [0099], “Liquefier assembly 20, however, having multiple heating zones 88 that are capable of being independently controlled, allows dynamic adjustments to be made to the thermal profile along the longitudinal length of liquefier tube 58 to account for flow rate changes and other non-steady state conditions that occur during a printing operation (e.g., starting, stopping, accelerating, and decelerating).”).
Regarding claim 44, Batchelder et al. teaches the volumetric change of the material in the flow channel due to compression of the material is estimated via a compression model ([0083], “sensors 66 are configured to measure compressions of base portion 70 due to ballooning expansions of liquefier tube 58 during operation.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150096717 (“Batchelder et al.”).
Regarding claim 34, Batchelder et al. teaches operations of ascertaining, estimating, and adjusting at intervals throughout the material extrusion process, thereby substantially maintaining the target flow rate during printing of the component ([0146], “the pressure within liquefier tube 58 may be operably measured, allowing controller assembly 38 to adjust the feeding of filament 52 to liquefier tube 38 in response to the measured pressure to control the material flow rate of the extrudate in a closed-loop manner. This is particularly suitable for compensating for the unpredictability in flow decelerations, such as for slow decay portions having response times greater than about 100 milliseconds, which can response times during printing operations”). Batchelder et al. does not explicitly teach repeating the operations of ascertaining, estimating, and adjusting at intervals throughout the material extrusion process.
It would be obvious to one of ordinary skill in the art to repeat operations of ascertaining, estimating, and adjusting at intervals throughout the material extrusion process of Batchelder et al. because as the flow rate varies dynamically throughout the extrusion process ([0054]), in order to achieve and maintain the desirable flow rate, one of ordinary skill in the art must repeat the process of ascertaining, estimating, and adjusting pressure of the material continuously. 
Claims 36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150096717 (“Batchelder et al.”) in view of US Pub. No. 20200406531 (“Hashimoto et al.”).
Regarding claim 36, Batchelder et al. does not teach receiving printing roads of material at the varying target flow rate through the print nozzle. 
Hashimoto et al. teaches an extrusion-based 3D printing method, comprising receiving a planned printing process for printing the component, the planned printing process including printing roads of material at the varying target flow rate through the print nozzle ([0051], “First, in step S110, the control unit 500 acquires shaping data for shaping the three-dimensional shaped object. The shaping data represents information such as a movement path of the nozzle hole 69 with respect to the stage 300, an amount of the shaping material discharged from the nozzle hole 69...”); 
And repeating the steps of ascertaining, estimating, and adjusting throughout the material extrusion process to substantially maintain the target flow rate throughout printing of the component (Fig. 11, S215, S225, and S245/S250 are repeated). 
Batchelder et al. and Hashimoto et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply receiving printing roads of material at the varying target flow rate through the print nozzle in Hashimoto et al. to the 3D printing method of Batchelder et al. in order to shape a shaped object with high dimensional accuracy (Hashimoto et al., [0004]).
Regarding claim 39, Batchelder et al. does not teach the melt pressure is an estimated value.
Hashimoto et al. teaches the melt pressure is an estimated value ascertained by modeling melt pressure of the material in the flow channel ([0065], “when it is determined in step S220 that the time t is equal to or more than the collection time T, in step S225, the control unit 500 calculates an average value of the plurality of pressure values P acquired within the collection time T.”) in a simulated printing process for printing the component ([0099], “the control unit 500 executes the pressure adjusting processing to adjust the rotation speed of the flat screw 40 in advance after the above maintenance operation and before restarting the shaping of the three-dimensional shaped object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pressure value in Batchelder et al. to incorporate an estimated pressure value obtained by averaging pressure at different time intervals, in order to prevent sudden variation in the pressure value P generated during the pressure adjusting processing (Hashimoto et al., [0076]).
Regarding claim 40, Batchelder et al. does not teach operations of ascertaining, estimating, and adjusting are performed in a model before printing the component.
Hashimoto et al. teaches operations of ascertaining, estimating, and adjusting are performed in a model before printing the component ([0099], “the control unit 500 executes the pressure adjusting processing to adjust the rotation speed of the flat screw 40 in advance after the above maintenance operation and before restarting the shaping of the three-dimensional shaped object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the printing method in Batchelder et al. to incorporate an adjustment of printing components before starting the 3D printing process as taught in Hashimoto et al., in order to stabilize operations of the printing components without complicating the processing during the shaping of the three-dimensional shaped object (Hashimoto et al., [0100]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150096717 (“Batchelder et al.”) in view of US Pub. No. 20210347115 (“Fetfatsidis et al.”).
Regarding claim 38, Batchelder et al. teaches the melt pressure is measured by a melt sensor in the flow channel ([0084], “liquefier assembly 20 may include a third sensor 66 located at midpoint location of base portion 70 to operably measure the pressure within liquefier tube 58 at its midpoint region”). However, Batchelder et al. does not explicitly teach the melt pressure sensor includes a pin structure.
Fetfatsidis et al. teaches an extrusion method for additive manufacturing ([0013], “The method includes providing thermoplastic filament including chopped fiber, extruding the thermoplastic filament onto the print bed, using the print head from the three-dimensional printer, to fabricate at least a portion of the part”), wherein the pressure in measured by a pressure sensor with a pin structure ([0130], “The process variable, pressure, is measured via various sensors… The sensors or load cell can come in a variety of formats including… load pins”).
Batchelder et al. and Fetfatsidis et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply pressure sensor pin in Fetfatsidis et al. to the 3D printing method of Batchelder et al. because pressure sensor with pins is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150096717 (“Batchelder et al.”) in view of US Pub. No. 20210060864 (“Lishner et al.”).
Regarding claim 41, Batchelder et al. does not teach inputting the melt pressure to a model that estimates the volumetric change of the material.
 Lishner et al. teaches an extrusion method for additive manufacturing (Abstract, “a print head of a printing system comprises applying voltage to the print head to effect a dispensing of liquid material from the print head”), comprising inputting the melt pressure to a model that estimates the volumetric change of the material ([0099], “the change in the volume of liquid within compartment 56 can be estimated using an empirically constructed calibration curve that relates the volume of a single drop for a given value of n to the change in pressure and the change in temperature”).
Batchelder et al. and Lishner et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply inputting the melt pressure to a model that estimates the volumetric change of the material in Lishner et al. to the 3D printing method of Batchelder et al. because it is desirable to calibrate the actuator of the printhead in order to achieve a predetermined volume of the ejected drops (Lishner et al., [0100]).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150096717 (“Batchelder et al.”) in view of US Pub. No. 20050255187 (“Kazmer”).
	Regarding claim 45, Batchelder et al. does not teach estimating a viscosity of the material in the flow channel as a function of shear rate based on the melt pressure.
	Kazmer teaches an extrusion method ([0002], “methods and devices for use with apparatus for processing molten materials”), comprising estimating a viscosity of the material in the flow channel as a function of shear rate based on the melt pressure ([0035], “One skilled in the art is familiar with viscous flow in such valve geometries and may analyze the shear stresses and pressure drop through the valve using flow equations or numerical simulations. By comparing the forces due to the pressures and shear stresses acting on the control member 16, the control member 16 may be designed to minimize the sensitivity to fluctuations in viscosity and flow rate.”).
	Batchelder et al. and Kazmer are both considered to be analogous to the claimed invention because they are in the same field of extrusion method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply estimating a viscosity of the material in the flow channel as a function of shear rate based on the melt pressure in Kazmer to the 3D printing method of Batchelder et al. in order to accurately regulate the melt pressure at the outlet of the printing head (Kazmer, [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754